Citation Nr: 1706730	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-41 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bile duct cancer, to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for status post myocardial infarction, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for Hodgkin's lymphoma, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for pancreatitis, to include as a result of exposure to herbicides or secondary to bile duct cancer.




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

The Board is of the opinion that additional development is required before the Veteran's appellate issues are decided.  Initially, the Board notes this case principally hinges upon whether the Veteran's exposure to the herbicide "Agent Orange" may be conceded.  In this respect, the Veteran has specifically acknowledged that he did not step foot into the Republic of Vietnam.  He reports, and his official military personnel file (OMPF) indicate he served in the U.S. Navy aboard the USS Hancock (Hancock).  The Board notes the USS Hancock was an aircraft carrier.  The Veteran has asserted his ship operated within 10 miles of the coast of Vietnam for more than 60 days.  He has stated that during that time he was often exposed to open air, which may have carried herbicide particulate matter.  In addition, the Veteran has indicated his ship desalinated water, which may have also contained herbicide particulates.  In support of his assertion, the Veteran provided historical examples such as the "dustbowl" catastrophe of the 1930s and Chernobyl/Fukushima nuclear disasters, wherein scientific evidence established that winds were able to blow dust and radioactive materials hundreds of miles following these incidents.  

The Court of Appeals for Veterans Claims recently held VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water," was inconsistent with the purpose of VA regulations pertaining to the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court determined a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  The Court remanded the matter for VA to reevaluate the likelihood that non-inland water way veterans were exposed to herbicides, in accordance with 38 C.F.R. § 3.307(a)(6)(iii).  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.

VA recently revised its adjudication procedures manual in light of the Gray decision, to include a revised definition for inland waterways and offshore waters. See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  The determination of where to draw the line between offshore and inland waterways as delineated in the M21-1 Manual is neither facially arbitrary nor inconsistent; however, the basis for this line must be articulated.  Further, the Board notes the RO has not performed a fact-based assessment of whether the Veteran was likely exposed to herbicides aboard the USS Hancock following the above-noted Court decision.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, verify the locations of the USS Hancock (CVA-19) while the Veteran served onboard the ship and  obtain all deck logs associated with the ship.  Any attempts to obtain records should be documented. 

3. After determining the locations of the USS Hancock when the Veteran served aboard the ship, review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015).  Specifically address the likelihood that the Veteran was exposed to herbicides while serving aboard the USS Hancock in accordance with 38 C.F.R. § 3.307(a)(6)(iii).  In particular, indicate whether the USS Hancock served within sufficient proximity to Vietnam, as to be classified as having served in the "in the waters offshore" the Republic of Vietnam.  Provide a complete fact-based explanation of how and why this determination was made.  

3.  Undertake any additional development deemed necessary.

4.  After completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

